—In a matrimonial action, the defendant appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Westchester *384County (Ruskin, J.), entered June 16, 1993, as (1) denied the branch of his motion which was to hold the plaintiff in civil contempt for violating the visitation provisions contained in the court’s June 22, 1989, order and (2) denied the branch of his motion which was to direct the plaintiff to arrange to have the parties’ children telephone him weekly.
Ordered that the order entered June 16, 1993, is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in declining to hold the plaintiff in civil contempt for violating the visitation provisions of its June 22, 1989, order (see, Judiciary Law § 753). The Supreme Court properly directed that the plaintiff fully comply with the visitation provisions of its order instead of holding him in contempt. We note that future noncompliance by the plaintiff may provide a basis for a finding of civil contempt (see, Gagliardo v Gagliardo, 151 AD2d 720, 721; Fuerst v Fuerst, 131 AD2d 426, 427; Kampf v Worth, 108 AD2d 841).
The defendant’s remaining contention is without merit, as is the plaintiff’s request for sanctions with regard to this appeal (see, 22 NYCRR 130-1.1) Sullivan, J. P., Ritter, Pizzuto and Hart, JJ., concur.